8 N.Y.3d 958 (2007)
URBAN JUSTICE CENTER et al., Appellants,
v.
ELIOT SPITZER, as Governor of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 10, 2007.
Decided May 1, 2007.
Motion to substitute Governor Eliot Spitzer in place of former Governor George Pataki as a party defendant herein granted. On the Court's own motion, appeal dismissed, without *959 costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.